Citation Nr: 1136405	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the previously denied claim for entitlement to service connection for tinnitus should be reconsidered. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an evaluation in excess of 10 percent for macular scar, right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1963 to September 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 and an April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In the March 2006 rating decision, the RO continued a noncompensable evaluation for macular scar on the right eye.  In pertinent part of the April 2007 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for tinnitus because no new and material evidence had been received.  

By the way of an April 2008 rating decision, the RO increased the evaluation for macular scar on the right eye to 10 percent, effective from November 30, 2005.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

As a matter of history, the Board notes that in the February 1998 rating decision, the RO originally denied the Veteran's claim for entitlement to service connection for tinnitus, because at that time, the evidence of record did not show that the Veteran had a current chronic disability related to his period of service.  The Veteran did not appeal the February 1998 decision.  

Subsequently, service department records have been received into the file that were not of record at the time of the 1998 decision.  As explained below, the addition of new service department records pertinent to the issue at hand is grounds for reconsideration.  The Board has recharacterized the issue accordingly to reflect the procedural status of the previously denied claim.


FINDINGS OF FACT

1. In a February 1998 rating decision, the RO denied the claim for entitlement to service connection for tinnitus, because the evidence of record failed to show a current chronic disability related to the Veteran's period of service.  The Veteran was notified of the decision later that month, but he did not appeal. 

2.  Since the February 1998 rating decision, additional pertinent reports from the Veteran's service personnel records have been associated with his claims file.

3.  The Veteran's tinnitus was likely incurred during his 20 years of active service. 

4.  The Veteran's right eye disability is manifested by minimal atrophic scarring in the macula, with no loss of visual fields and with corrected visual acuity of 20/25. 


CONCLUSIONS OF LAW

1.  The requirements for reconsidering a claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for an evaluation in excess of 10 percent for disability due to macular scar on the right eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.79, Diagnostic Codes 6080, 6081, Rating For Central Visual Acuity Impairment (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Given the Board's favorable disposition to reconsider the Veteran's claim for tinnitus and grant of the underlying claim for entitlement to service connection, any lapse in duties to notify or assist have not prejudiced those claims.  

With respect to the increased rating claim, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA sent the Veteran a letter in January 2006 and June 2006 that provided him with the notice required under the VCAA on how to substantiate his claim.  VA also informed the Veteran of rating criteria and effective date provisions.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).
In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  

Additionally, the Veteran was provided with VA examinations in February 2007 and December 2009, in which the severity of his right eye disability was evaluated.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that in an August 2011 informal brief, the Veteran's representative asserted that the Veteran's condition had worsened since it was last examined in December 2009.  No medical or lay evidence was provided in support of this assertion.  Since the last VA examination is less than two years old, and there is no indication in the record - other than the unsupported assertion of increase in severity of the Veteran's disability by his representative, the Board finds that it may proceed with adjudication of the matter based on the evidence of record.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Application to Reopen Previously Denied Claim 

As noted above, the Veteran did not appeal the February 1998 RO rating decision that denied service connection for tinnitus.  Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision becomes final, and may not thereafter be reopened without submission of new and material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c).  Under 38 U.S.C.A. § 5108, when new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.   See also, 38 C.F.R. § 3.156.

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1). 

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2).

Here, the Veteran originally filed a claim for entitlement to service connection for tinnitus in July 1997.  The claim was denied in the February 1998 rating decision 
on the basis that the medical evidence did not show that the Veteran had a chronic disability that was incurred in service or was related to service. 

Since the February 1998 rating decision, additional records from the Veteran's service personnel records have been associated with his claims folder.  These additional documents show that during his period of service, the Veteran was assigned to Tactical Air Control Group, Tactical Air Command, when he was stationed at Camp Pendleton and he was assigned to Computer Service Squadron, Tactical Air Command, when he was stationed at Langley Air Force Base.  These additional documents show that it is highly probable that the Veteran was exposed to acoustic trauma while performing his duties while assigned to those units.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure). 

The Board finds that the service personnel records received since the RO's February 1998 decision are relevant and they existed when the claim was previously denied. Therefore, reconsideration of the claim is in order.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(c). 

3.  Service Connection 

The Veteran claims entitlement to service connection for tinnitus.  Specifically, he attributes his tinnitus to injury caused by exposure to extreme noise while performing his duties as a computer mechanic in units attached to Tactical Air Command.  The Veteran reports that he has experienced symptoms of tinnitus since service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, including psychosis and organic diseases of the nervous system may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Initially, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's Report of Transfer or Discharge (DD Form 214) shows he had a military occupational specialty (MOS) as computer system technician.  As noted above, the additional service personnel records show that the Veteran was assigned to Tactical Air Control Group, Tactical Air Command, when he was stationed at Camp Pendleton and he was assigned to Computer Service Squadron, Tactical Air Command, when he was stationed at Langley Air Force Base.  MOS positions associated with Air Defense Command, Control, Communications, Computers and Intelligence are assigned a high probability of hazardous noise exposure.  To that extent, since the Veteran's MOS is assigned a high probability and his exposure to extreme noise in service is conceded. 

The remaining questions on appeal are whether the record shows the Veteran has a current disability and if the disability is etiologically related to his in-service noise exposure.

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis for tinnitus during his period of service.  Some of his service treatment records dated in June and July 1971 reflect ear-related problems and treatment for ear infections, but none of the records shows any indication of complaints for tinnitus.  The report of a June 1983 examination prior to separation shows that the Veteran's ears and ear drums were evaluated as normal, and that there was no indication on the associated report of medical history of tinnitus.  

In September 1997, the Veteran was afforded a VA general medical examination.  In that examination report, the examiner noted that the Veteran complained of tinnitus and he reported a history of extreme noise exposure during his period of service.  The Veteran reported that since his retirement from service in 1983, he has developed hearing loss with tinnitus.  The VA examiner did not provide a diagnosis or a medical opinion regarding the Veteran's complaints of tinnitus. 

There are no other pertinent post-service treatment records contained in the claims folder.

In November 2007, the Veteran and his wife testified before a Decision Review Officer at the RO.  The Veteran stated that he first noticed symptoms of tinnitus during his Basic Training, and that he spoke with a service medical provider about the ringing in his ears.   He denied receiving any treatment for his symptomatology at that time.  The Veteran further testified that he has experienced symptoms of tinnitus since his period of service.  The Veteran's wife also testified that she remembers that the Veteran complained of high pitched noise in his ears prior to their marriage in 1966. 

In this case, the record does not contain a diagnosis of tinnitus from a medical profession.  However, a diagnosis of tinnitus is based on subjective complaints and the September 1997 VA examiner recorded the Veteran's complaints of tinnitus in that VA examination report; the Board finds that is sufficient to show a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

In addition, the Veteran maintains that he has experienced tinnitus since service and asserts that this is the result of extreme noise exposure while he was assigned to Tactical Air Command units.  The Veteran is competent to attest that he has tinnitus and to report when tinnitus began.  By its nature, tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  

Here, the Veteran has consistently and credibly stated that his tinnitus began in service and that it has continued thereafter.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  His statements are supported by his wife's testimony that she observed the Veteran complaining about high pitched noise during his period of service.  Further, the Board finds that the Veteran's current tinnitus is consistent with the circumstances of service as a computer system technician assigned to a Tactical Air Command unit.  The file contains no evidence of noise exposure since service that could constitute an intervening cause for the tinnitus. 

Moreover, the record lacks any medical opinion that weighs against the Veteran's assertions that his tinnitus was incurred in service.

Here, given the findings of acoustic trauma in service and the Veteran's own competent lay statements of chronic symptoms of tinnitus in service and thereafter, the Board concludes that the Veteran's description of his tinnitus is sufficient to support his assertion that his tinnitus was incurred in service.  Moreover, there is no medical nexus opinion to the contrary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board finds that the Veteran's tinnitus is likely related to service.  Hence, service connection for the disability is warranted, and the claim is granted.  See 38 C.F.R. § 3.303.  

4.  Increased Evaluation 

The Veteran seeks a higher evaluation for his right eye disability.  He contends that the symptomatology associated with his disability is more severe than that contemplated by a 10 percent evaluation.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board recognizes that the criteria for rating disabilities of the eye have recently changed.  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed in November 2005, the changes are not applicable. 

The Veteran's eye disability is current evaluated under Diagnostic Code 6081, for scotoma.  Under Diagnostic Code 6081, scatoma are to be assigned a maximum 10 percent rating.  Otherwise, they are to be rated on the basis of loss of visual acuity or impairment of field vision, whichever provides the higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6081, Note.  However, such ratings are not to be combined. Id. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

Regarding impairment of field vision, 38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

In this case, the Veteran seeks a higher evaluation for his right eye disability.  He asserts that his symptomatology is more severe than reflected by the 10 percent evaluation.  The Veteran reports that his right eye disability is manifested by incomplete field of vision, pain, glare, distorted vision, halos, watering, floaters, and blurred vision in his right eye. 

A review of the claims folder during the period under appeal shows that the Veteran has been afforded two contracted eye examination by QTC Medical Services (QTC).  The Veteran underwent the first eye examination in February 2007.  The examiner noted that the Veteran complained of blurred vision.  The examiner observed that the Veteran's visual acuity with correction was measured as 20/30 in the right eye and as 20/20 in the left eye.  Dilated fundus revealed macular changes and normal vessels and periphery.  The Goldman visual field testing was conducted for the right and the diagram is associated with the examinations report.   The examiner did not provide interpreted numeric values, but he concluded that the findings revealed normal visual field in the right eye.  A diagnosis of macular scar on the right eye was provided.  

In December 2009, the Veteran was afforded a second QTC eye examination.  In that examination report, the examiner noted that the Veteran complained of recurrent irritation in the corner of the right eye and incomplete field of vision.  He also complained of pain, glare, distorted vision, halos, watering, floaters, and blurred vision in his right eye.  On examination, the examiner observed that the Veteran's visual acuity with correction was measured as 20/25 in the right eye and as 20/25 in the left eye.  The pupils, extra ocular movements, muscle balances and intraocular pressures were evaluated as normal.  Visual fields were observed to be full on confrontation.  Dilation of pupils revealed minimal atrophic scarring in the macula of the right eye with some permanent clumping and a pigmented retinal scar nasally.  It was noted that Goldman visual filed results using the III4e test object revealed very minimal contraction of the visual field in the right eye, but it was not found to be clinically significant.  A repeated visual fields test showed confrontation was normal.  A diagnosis of macular scar on the right eye was provided.  The examiner stated that although the Veteran had multiple subjective complaints related to his right eye, his vision at distance and near is adequate for all activities and there is no evidence of any significant visual field defect.  

Based on a review of the evidence, the Board finds that the severity of the Veteran's right eye disability does not support or closely approximate the criteria to warrant an evaluation in excess of the currently assigned 10 percent.  The RO has rated the Veteran's right eye disability as 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6081 (scotoma, pathological, unilateral).  Since the 10 percent rating is the rating available under Diagnostic Code 6081, the Board must consider whether the Veteran's right eye disability warrants a higher evaluation as loss of central visual acuity or impairment of field vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6081, Note.  

In order to warrant a higher evaluation of 20 percent rating for loss of central visual acuity, the corrected vision must be 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6066- 6079.  During the course of this appeal, the Veteran's visual acuity with correction was measured as 20/30 in the right eye and 20/20 in the left eye in February 2007 and as 20/25, bilaterally, in December 2009.  Using the worst visual acuity in each eye which would be 20/30 in the right eye and 20/25 in the right eye, under the criteria listed in the Diagnostic Codes 6061 through 6079, the Veteran's vision acuity is not severe enough to warrant a compensable evaluation on the basis of impairment of visual acuity.  See 38 C.F.R. § 4.84a, Table V (a compensable evaluation for central visual acuity impairment requires at least 20/50 in each eye). See 38 C.F.R. § 4.84(a), Diagnostic Codes 6066- 6079.  Consequently, an evaluation in excess of 10 percent for the right eye disability based on central visual acuity impairment is not warranted.  Id. 

The Veteran also does not warrant an evaluation in excess of 10 percent if rated for impairment of field vision under Diagnostic Code 6080.  See 38 C.F.R. § 4.84(a).  In order to support a higher evaluation of 20 percent rating based upon field vision impairment, unilaterally, the concentric contraction must be limited to 15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

Here, although neither of the examiners provided interpreted numeric values for the graphical findings obtained from the Goldman visual field tests, both examiners found that the Veteran had normal visual field in his right eye.  Even though the examiner found that one test conducted during December 2009 revealed that the Veteran had minimal contraction of the visual field in the right eye, this was not found to be clinically significant.  In this regard, the minimal clinical findings of visual field impairment at that time would not closely approximate the severity of visual field impairment (concentric contraction must be to 15 degrees) to warrant an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.
	 
The Board finds that there is no medical basis for assignment of a higher rating based on impairment of central visual acuity or impairment of field vision.  Accordingly, there is no basis for the assignment of a schedular rating in excess of the currently assigned 10 percent rating for the right eye disability under Diagnostic Code 6081. 38 C.F.R. § 4.84a, Diagnostic Codes 6066-6081. The Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the right eye disability, and the claim for an increased rating is denied.

The Board has considered the Veteran's argument that his disability should be referred for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) (1).  The Board finds that the severity of his disability does not warrant such a referral.  In this case, the evidence fails to show that the Veteran's eye disability is not adequately rated under the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  Rather, the applicable rating criteria under 38 C.F.R. § 38 C.F.R. § 4.84(a) allows for an evaluation upwards to 100 percent.  The Board finds that the Veteran's symptoms are consistent with the criteria in the Rating Schedule and are normal manifestations of this disability.  The evidence of record also does not show that the Veteran's right eye disability causes him marked interference with his employment or requires him to have frequent periods of hospitalization.  

The Board finds that the disability picture is not unusual or exceptional and that it does not render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Consequently, the Board finds that a referral for extraschedular consideration is not warranted.



ORDER

As relevant service department records have been submitted, reconsideration of the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted. 

Entitlement to an evaluation in excess of 10 percent for right eye disability is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


